   4:20-cr-03079-JMG-CRZ Doc # 23 Filed: 11/17/20 Page 1 of 2 - Page ID # 38




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                              4:20CR3079

      vs.
                                                             ORDER
JESUS MONTANEZ-GOMEZ,

                  Defendant.


      Defendant has moved to continue the pretrial motion deadline, (Filing No.
22), because Defendant and defense counsel need additional time to fully review
the discovery received before deciding if pretrial motions should be filed. The
motion to continue is unopposed. Based on the showing set forth in the motion,
the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:


      1)    Defendant’s motion to continue, (Filing No. 22), is granted.

      2)    Pretrial motions and briefs shall be filed on or before November 30,
            2020.

      3)    The trial of this case is continued and is now set to commence
            before the Honorable John M. Gerrard, Chief United States District
            Judge,     in Courtroom 1, United States Courthouse, Lincoln,
            Nebraska, at 9:00 a.m. on January 4, 2021, or as soon thereafter as
            the case may be called, for a duration of three (3) trial days. Jury
            selection will be held at commencement of trial.

      4)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and the additional time arising as a result of the granting of the
            motion, the time between November 16, 2020 and November 30,
            2020 shall be deemed excludable time in any computation of time
            under the requirements of the Speedy Trial Act, because although
4:20-cr-03079-JMG-CRZ Doc # 23 Filed: 11/17/20 Page 2 of 2 - Page ID # 39




         counsel have been duly diligent, additional time is needed to
         adequately prepare this case for trial and failing to grant additional
         time might result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1)
         & (h)(7). Failing to timely object to this order as provided under this
         court’s local rules will be deemed a waiver of any right to later claim
         the time should not have been excluded under the Speedy Trial Act.

   Dated this 17th day of November, 2020.

                                         BY THE COURT:

                                         s/ Cheryl R. Zwart
                                         United States Magistrate Judge
